DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2022.
Claim Objections
Claim 12 is objected to because of the following informalities: “the third positon” should be recited as --the third position--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otto et al. (US 2016/0217268 A1).

Regarding claim 8, Otto et al. (‘268) teach the method of claim 7, further including the step of selecting a patellar implant (see [0072]-[0074]).
Regarding claim 9, Otto et al. (‘268) teach the method of claim 8, wherein the step of selecting the patellar implant is based on comparing the first path with the second path on the display such that the difference between the first path and the second path is less than a predetermined value (see [0072]-[0074]).
Regarding claim 10, Otto et al. (‘268) teach the method of claim 7, wherein the step of tracking the location of the point adjacent the unresected patella in flexion and extension includes the step of placing a first tracker on the patella and a second tracker on the bone and using a patellar tracking system to generate the first path representing the patellar range of motion with reference to the bone (see [0060]-[0063], [0069], [0080], [0088]-[0091]).
Regarding claim 11, Otto et al. (‘268) teach the method of claim 10, wherein the step of placing a first tracker on the unresected patella includes the step of placing a probe on a check post in contact with the unresected patella (see [0060]-[0063], [0069], [0080], [0088]-[0091]).
Regarding claim 12, Otto et al. (‘268) teach the method of claim 11, wherein the patellar range of motion is generated by the step of registering the position of the first tracker on the unresected patella with reference to the bone in at least a first, a second and a third position, the first position 
Regarding claim 13, Otto et al. (‘268) teach the method of claim 12, wherein the step of tracking the resected patella in flexion and extension includes the step of placing the first tracker on the resected patella and the second tracker on the bone and using the patellar tracking system to generate the second path representing the patellar trial range of motion with reference to the bone (see [0060]-[0063], [0069], [0072]-[0074], [0080], [0088]-[0091]).
Regarding claim 14, Otto et al. (‘268) teach the method of claim 13, wherein the patellar trial range of motion is generated by the step of registering the position of the first tracker on the resected patella with reference to the bone in at least the first, second and third positions (see [0060]-[0063], [0069], [0072]-[0074], [0080], [0088]-[0091]).
Regarding claim 15, Otto et al. (‘268) teach the method of claim 14, wherein the step of registering includes using a tracking camera to register the positions of the first and second trackers (see [0104]).
Regarding claim 16, Otto et al. (‘268) teach the method of claim 15, wherein the step of generating the first path includes using the patellar tracking system to generate the first path between the first, second and third positions of the first tracker placed on the unresected patella to define the patellar range of motion (see [0060]-[0063], [0069], [0072]-[0074], [0080], [0088]-[0091]).
Regarding claim 17, Otto et al. (‘268) teach the method of claim 16, wherein the step of generating the second path includes using the patellar tracking system to generate the second path between the first, second and third positions of the first tracker placed on the resected patella to define the patellar trial range of motion (see [0060]-[0063], [0069], [0072]-[0074], [0080], [0088]-[0091]).
Regarding claim 18, Otto et al. (‘268) teach the method of claim 17, wherein the step of displaying and comparing the first path with the second path includes displaying and comparing the first path and the second path on a display screen (see [0060]-[0063], [0069], [0072]-[0074], [0080], [0088]-[0091]).
Regarding claim 19, Otto et al. (‘268) teach the method of claim 7, further comprising: generating virtual models of the patella and of the bone; virtually tracking a location of a point adjacent 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793